NUMBER 13-20-00479-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

THE CITY OF PORT ISABEL,
TEXAS, JJ ZAMORA, AND
MARTIN CANTU,                                                              Appellants,

                                         v.

BROWNSVILLE NAVIGATION
DISTRICT OF CAMERON
COUNTY, TEXAS,                                                                Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                           ORDER OF ABATEMENT

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellants, the City of Port Isabel, JJ Zamora, and Martin Cantu, appeal the trial

court’s order sustaining appellee Brownsville Navigation District of Cameron County,

Texas’s (BND) plea to the jurisdiction. Appellants initiated a suit against BND, requesting
the trial court enjoin it from allowing three liquified natural gas (LNG) facilities from being

built and operated on its land situated near Port Isabel. BND filed a plea to the jurisdiction

arguing, inter alia, that the trial court lacked jurisdiction over appellants’ claims because

appellants’ claims implicated the exclusive jurisdiction granted to the Federal Energy

Regulation Commission (FERC) under the Natural Gas Act (NGA) and were otherwise

not ripe. See 15 U.S.C. § 717b(e)(1) (providing FERC with “exclusive authority to approve

or deny an application for the siting, construction, expansion, or operation of an LNG

terminal”). The trial court sustained BND’s plea, concluding that appellants’ claims did

implicate FERC’s exclusive jurisdiction and were not ripe.

       Through briefing, the parties indicated that FERC’s decision to grant permits to the

LNG companies was being challenged through the United States Court of Appeals for the

District of Columbia Circuit. See id. § 717r(d). Because the outcome of the pending

federal appeal may be determinative of the issues before us, this Court hereby ABATES

this appeal on its own motion. We hereby order the parties to: (1) within ten (10) days

from the date of this order, advise this Court of the status of the federal appeal(s); (2) file

with the Clerk of this Court the final disposition(s) and/or opinion(s) in the federal appeal(s)

promptly after such becomes available; and (3) within thirty (30) days after the filing of the

disposition(s) and/or opinion(s) in the federal appeal(s) as set forth above, provide

additional briefing to this Court addressing whether such disposition renders this appeal

moot or otherwise affects this appeal. See TEX. R. APP. P. 38.9(b). The appeal may be

reinstated upon completion of the additional briefing or upon further order of this Court.

                                                                  PER CURIAM

Delivered and filed on the
30th day of June, 2022.
                                               2